FILED
                           NOT FOR PUBLICATION                              SEP 07 2012

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 12-10135

              Plaintiff - Appellee,              D.C. No. 4:11-cr-03664-RCC-
                                                 HCE-1
  v.

HERBERT FRANKLIN VANEGAS-                        MEMORANDUM *
ORTIZ,

              Defendant - Appellant.



                    Appeal from the United States District Court
                             for the District of Arizona
                     Raner C. Collins, District Judge, Presiding

                          Submitted September 4, 2012 **
                            San Francisco, California

Before: REINHARDT, WARDLAW, and BEA, Circuit Judges.

       We have reviewed the record and the opening brief, and conclude that the

questions raised in this appeal are foreclosed by Ninth Circuit authority. See




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
United States v. Johnson, 581 F.3d 994 (9th Cir. 2009); United States v. Medina-

Beltran, 542 F.3d 729 (9th Cir. 2008); see also United States v. Hooton, 693 F.2d

857, 858 (9th Cir. 1982) (per curiam) (stating standard). Although two other

circuits are in disagreement with our circuit’s precedent, see United States v.

Divens, 650 F.3d 343 (4th Cir. 2011); United States v. Lee, 653 F.3d 170 (2nd Cir.

2011), we are nevertheless bound to follow this precedent, unless our court were to

convene a rehearing en banc to reconsider this precedent. The parties may file a

petition for rehearing en banc so that the full court may consider their arguments

that Johnson and Medina-Beltran are wrongly decided.

      Accordingly, appellee’s motion for summary affirmance of the district

court’s judgment is granted.

      AFFIRMED.




                                          2